BLATCHFORD, District Judge.
The requirement of section 5113 is, that “the bankrupt must take and subscribe an path” to a certain specified effect. The register before whom the proceedings are pending can administer such oath, for he is expressly authorized, by section 4998, “to administer oaths in all proceedings before him.” But il by no means follows that the oath cannot be taken before a register other than the one before whom the proceedings are pending, even though he be a register of another district, provided he administers the oath within the district for which he is a register. Section 5003 provides that “evidence or examination in any of the proceedings under this title may be taken before * * * a register in bankruptcy * * * in writing, before a commissioner of the circuit court, or by affidavit.” Section 5004 provides, that a register “shall have power to administei oaths in all cases and in relation to all matters in which oaths may be administered by commissioners of circuit courts.” These sections warrant such a practice. The “oath” in question is “evidence.” The expression, “a register in bankruptcy,” in section 5003, is not limited to the register before whom the proceedings are pending or to a register of the district. By section 945, “affidavits, when required or allowed in any civil cause, in any circuit or district court, may be taken by a commission of the circuit court for the district.” It has been the practice in this district, to allow' the oath in question to be taken before a register or a commissioner of a circuit court of the United States, at any place within the district of such register or commissioner. Such practice is proper. The taking of such oath in no manner trenches *237upon the duty or function of the register before whom the proceedings are pending, to • pass the last examination of the bankrupt, nor is the officer who administers such oath to be regarded as thereby acting in place of such register, within the meaning of section 5007.